                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

Vigilant Insurance Company,                                 Civ. No. 17-1351 (PAM/HB)
a/s/o Relay House, Inc., and
Federal Insurance Company,
a/s/o Relay House, Inc.,

                     Plaintiffs,

v.                                                                               ORDER


North Suburban Towing, Inc.,

                     Defendant.


       This matter is before the Court on the parties’ Motions in Limine.

A.     Plaintiffs’ Motions

       Plaintiffs filed four separate Motions in Limine.

       1.     Testifying Witnesses

       Plaintiffs’ first Motion asks that the Court exclude testifying non-party witnesses

from the courtroom until they are called to testify. The Court agrees that most non-party

witnesses should be excluded from the courtroom during other witnesses’ testimony.

However, the Court will not exclude the parties’ expert witnesses from the courtroom. The

Motion is therefore granted in part and denied in part.

       2.     Opinions of Non-Testifying Witnesses

       Plaintiffs argue that Defendant’s expert witness will testify regarding opinions of

individuals who will not testify in this matter. Specifically, Plaintiffs contend that the

expert relies on four different opinions in the claim files and that such opinions are
inadmissible hearsay. But as Defendant points out, the claim files are Plaintiffs’ own

business records, and the contents of those records is generally admissible either as a

business record or as an admission of a party.

         To the extent that there are matters within the records that may nevertheless be

inadmissible, such decisions must await the development of the evidence at trial. This

Motion is denied without prejudice.

         3.     Affirmative Defenses

         Plaintiffs ask the Court to strike Defendant’s affirmative defenses of contributory

negligence/assumption of the risk, unavoidable damages, laches, and spoliation of

evidence. Defendant opposes the Motion only as it relates to the Plaintiffs’ comparative

fault.

         Whether the evidence will establish any comparative fault on the part of Plaintiffs’

insured must await the presentation of that evidence at trial. The Motion is granted as to

the defenses of unavoidable damages, laches, and spoliation of evidence, and denied

without prejudice as to comparative fault.

         4.     Undisclosed Opinions

         Finally, Plaintiffs seek to exclude from evidence any opinions not previously

disclosed. The Court expects counsel to act as officers of the Court and does not anticipate

counsel introducing any undisclosed opinions. This Motion is denied without prejudice to

objection during trial.




                                              2
B.    Defendant’s Motion

      Defendant’s only Motion in Limine asks the Court to preclude Plaintiffs from

offering into evidence the report of their expert witness. Expert witness reports are

typically not admissible, and Plaintiffs have not filed any opposition to the Motion in any

event. The Motion is therefore granted.

CONCLUSION

      Accordingly, IT IS HEREBY ORDERED that:

      1.     Defendant’s Motion in Limine (Docket No. 59) is GRANTED;

      2.     Plaintiffs’ Motion in Limine (Docket No. 66) is GRANTED in part and

             DENIED in part;

      3.     Plaintiffs’ Motion in Limine (Docket No. 67) is DENIED without

             prejudice;

       4.     Plaintiffs’ Motion in Limine (Docket No. 68) is GRANTED in part and

             DENIED without prejudice in part; and

       5.     Plaintiffs’ Motion in Limine (Docket No. 69) is DENIED without

              prejudice.


Dated: May 13, 2019
                                                       s/ Paul A. Magnuson
                                                       Paul A. Magnuson
                                                       United States District Court Judge




                                            3
